Citation Nr: 0209154	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  00-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had confirmed active service from July 1951 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA), 
Regional Office (RO).

In November 1999, the veteran requested to appear at an RO 
hearing.  By letter dated in February 2000 he canceled that 
request.  In June 2000, he indicated that he would like to 
appear at a travel board hearing.  In February 2001, he 
withdrew the travel board hearing request.  No further action 
in this regard is warranted.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The evidence does not establish that the veteran was 
involved in a motor vehicle accident and sustained a neck 
injury while in service.  


CONCLUSION OF LAW

The residuals of a cervical spine injury were not incurred in 
or aggravated by service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and supplemental statements of the case apprised the 
veteran of the law applicable in adjudicating the appeal.  
The correspondence reflects that the veteran's representative 
received a copy.  It is acknowledged that in October 2001 a 
supplemental statement of the case was issued to the veteran 
and that this correspondence was returned as undeliverable.  
However, the correspondence indicates that the veteran's 
representative was issued notice.  Further, the 
representative has submitted on behalf of the veteran an 
April 2002 Statement of Accredited Representative in the 
Appeal and June 2002 Informal Brief.  The record also 
indicates that the veteran received notice informing him that 
his case was being transferred to the Board for review.  As 
such, the Board finds that the correspondence clearly 
satisfied VA's duty to notify the veteran and his 
representative of the information and evidence necessary to 
substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service private treatment records.  The veteran 
has indicated that he received treatment from R.L.C., M.D., 
and those reports are not of record.  However, the record 
shows that the physician is deceased.  Thus, VA has fulfilled 
its duty to assist in this regard.  Additionally, while the 
veteran's representative indicates that a VA examination in 
relation to the nature and etiology of the disability at 
issue is needed, the Board notes that in light of the 
evidence of record no practical benefit would be served to 
the veteran by delaying appellate adjudication of this appeal 
to obtain such.  As discussed below, there is no competent 
evidence of record showing that the veteran was involved in 
an automobile accident and sustained a neck injury while in 
service.  Accordingly, further development is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

All information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran seeks service connection for residuals of a 
cervical spine injury.  He maintains that in 1952 he was 
involved in a rear end car collision and incurred a cervical 
spine injury.  Service connection may be established for 
disability resulting from an injury or disease contracted in 
active service or for aggravation of a preexisting injury or 
disease during active service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in active service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be presumed for a 
chronic disease, including arthritis, if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Therefore, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).

After considering all information, lay, and medical evidence 
of record in this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of entitlement to service connection for residuals of a 
cervical spine injury.  It is acknowledged that private 
medical reports note a diagnosis of osteoarthritis of the 
cervical spine and that the veteran maintains that his 
arthritic disease is related to a 1952 in-service automobile 
accident.  See June 12, 1999, Report of Accidental Injury in 
Support of Claim for Compensation or Pension.  

However, despite the veteran's assertions, the objective 
evidence does not establish that he was involved in an 
automobile accident during service or that he incurred any 
neck injury during service.  In fact, the service medical 
records are silent for this matter.  While on the veteran's 
February 1951 pre-induction Report of Medical History he 
indicated that he had or previously had had arthritis, 
clinical evaluation was checked as normal.  Moreover, 
clinical evaluation on separation from service examination in 
April 1953 was checked as normal, and, at that time, the 
veteran denied that he had or ever had arthritis.  The 
reports do not mention an automobile accident or any 
complaint of or treatment for a neck injury.

The competent evidence of record subsequent to service also 
fails to establish that the veteran was involved in a car 
accident while in service or that he sustained an in-service 
neck injury.  The record shows that subsequent to service, 
the veteran worked as a carpenter, assembly line worker in 
refrigeration, washing machine repairman and crane operator, 
and is devoid of any complaints of or treatment for neck 
problems until February 1995, more than fifty-two years post 
service.  Medical reports from Caritas Valley Medical show in 
February 1995 the veteran complained that his right neck was 
sore.  The assessment was cervical myositis.  The reports 
also show that in June 1996 the veteran reportedly had severe 
discomfort of the posterior cervical neck and that x-rays 
revealed degenerative arthritic changes, especially C5-C6 
with some spurring in the area.  It was documented that the 
veteran's neck problem had been evident for some five to six 
years.  The diagnosis was cervical torticollis and arthritis.  
It is also noted that a February 1997 clinical report from 
Dr. Zimmerman notes neck pain.  Nonetheless, not one of the 
reports mentions any automobile incident of service or in-
service neck injury.  Additionally, medical reports from 
Valley Medical Associates, St. Mary's Hospital, and Southwest 
Medical Center dated from May 1994 to February 1997 are 
silent for arthritis of the cervical spine and any in-service 
motor vehicle accident and neck injury.  

In light of the absence of any competent evidence 
demonstrating that the veteran was involved in an in-service 
automobile accident, demonstrating that he sustained a neck 
injury, or demonstrating that his degenerative arthritis 
manifested within a year of separation from service, the 
Board must find that the preponderance of the evidence weighs 
against the claim.  The appeal is denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for residuals of a cervical spine injury 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

